Bleckley, Justice.
The evidence would have well warranted the jury in *492finding the relation of landlord and tenant, rather than that of owner and cropper. But we cannot say that it was such as to constrain a finding to that effect. It was stipulated in tiie contract that Dorsey was to control the entire crop until all provisions furnished by him were paid for. ITis land produced it, aud it did not appear with certainty that possession of the land ever passed out of him. The work on it may have been done under bis superintendence and direction. In other words, the labor may have been furnished to make a crop for him on land over which he still exercised complete control, and the pay for the labor may have been due in a given part of the crop when all provisions were paid for, but not till then. This was the theory adopted by the jury; and while, as we have said, there was strong evidence to show a tenancy, the jury could and did find, in effect, that no tenancy existed.
Judgment affirmed.